DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a NON-FINAL OFFICE ACTION in response to the present Application 16725629, filed on 12/23/2019.  
Claims 1-4 are currently pending in the Application. 

Continuity/ Priority Information
The present Application 16725629, filed 12/23/2019, is a continuation of 15821011, filed 11/22/2017, now U.S. Patent No. 10,560,121, which is a continuation of 14994986, filed 01/13/2016, now U.S. Patent No. 9,859,921, which is a continuation of 14255651, filed 04/17/2014, now U.S. Patent No. 9,276,611, which is a continuation of 12679740, filed 03/24/2010, now U.S. Patent No. 8,745,471, which is a national stage entry of PCT/JP2008/002701, filed 09/26/2008 and claims foreign priority to the following JAPANESE Applications:
2007-256567, filed 09/28/2007, 
2007-340963, filed 12/28/2007, 
2008-000844, filed 01/07/2008, 
2008-000847, filed 01/07/2008, 
2008-015670, filed 01/25/2008, 
2008-045290, filed 02/26/2008, 
2008-061749, filed 03/11/2008,  
2008-149478, filed 06/06/2008.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, and 3, the limitation “time-variant period of 3” renders the Claim indefinite, because the specification does not sufficiently described the feature. The Abstract merely describes a time-variant period (3g) is created by linear operations of first to 3g-th parity check polynomials, which is not sufficient to enable one of ordinary skill in the art to define the limitation. The specification describes in Par. [0526] A time varying LDPC-CC can also be formed using fewer than parity check polynomials of a time varying period of 2Z by means of a method other than the above. For example, provision may also be made for a different parity check polynomials to be provided, and time-variant-period-3 (where p>a) LDPC-CC to be formed using a number of parity check polynomials from among the a parity check polynomials a plurality of times, which is not sufficient to point out and distinctly claim the subject matter. 
The limitation “providing first to third parity check polynomials that satisfy 0”, recited in Claims 1 and 3, renders the Claims indefinite. There is no sufficient information in the specification as to enable one of ordinary skill in the art to use the limitation. 
Claims 1, and 3, the limitation “a bit sequence comprising termination bits being known bits” is indefinite. It is unclear how one is able to determine known bits in a bit sequence. There is not sufficient support in the specification to define the feature. 
Claims 1, and 3, recite the limitation “the low-density parity-check convolutional code (LDPC-CC) is defined by periodical switching of the first to third parity check polynomials that satisfy 0 by the time-variant period of 3” is indefinite, as being incomplete for omitting essential structural cooperative relationships of elements. There is an omission amounting to a gap between the limitation “(LDPC-CC)  defined by periodical switching” and the equations following the limitation.    
Claims 2 and 4, “the integer n” lack antecedent basis. Claims 1 and 3, define (n-1)/n where “n”  is an integer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, and 3, recite mathematical concepts, Step 2A Prong 1, according to the limitations, 
“providing first to third parity check polynomials that satisfy 0”; 
“obtaining a parity bit from input data and a bit sequence comprising termination bits being known bits, using the first to third parity check polynomials that satisfy 0”; and 
 “the low-density parity-check convolutional code (LDPC-CC) is defined by periodical switching of the first to third parity check polynomials that satisfy 0 by the time-variant period of 3”; 
“wherein: X1(D) is a polynomial representation of an information sequence X1”; 
“P(D) is a polynomial representation of a parity sequence”;  using equations for parity check polynomial, as recited in the Claims, which as drafted, are directed to a group of mathematical concepts.
 According to the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), under their broadest reasonable interpretation, the limitations cover performance of mathematical concepts, such as, mathematical relationships, mathematical formulas or equations, and mathematical calculations.   
 If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations, such as in this case, using equations to express parity check polynomial then it falls within the “Mathematical Concepts” of abstract ideas.  Accordingly, the claims recite an abstract idea, and hence non-eligible subject matter under the 101 requirement.  
 Step 2A Prong 2. In particular, the claims recite additional elements, such as, an “encoding method of a low-density parity-check convolutional code (LDPC-CC) of a coding rate of (n-1)/n” to perform  encoding  are merely used as a generic tool. The additional element “a modulation circuitry to  generate a transmission signal” using the input data and the obtained parity bit  is used as a generic tool.  
Thus it constitutes an abstract idea without any tangible results, and without further reciting any practical applications, for achieving such results. Also, a transmitter that transmits information bits is merely an intended use as a generic tool for the purpose of transmitting information.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements amounts to no more than performing encoding, which cannot provide an inventive concept. Hence, the claims are not patent eligible under the 101 requirement.
The dependent Claim 2 and 4 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the Claims recite an abstract idea, and hence non-eligible subject matter under the 101 requirement.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al. (PGPUB US 20080301536) FILED: May 30, 2008.
Regarding Claims 1-4, Shin discloses a method and apparatus for channel coding and rate matching of the Physical Uplink Control Channel (PUCCH) and the Physical Downlink Control Channel (PDCCH) that uses convolutional encoding to code the control channels, comprising:
“a coding rate of (n-1)/n” [0048] A rate 1/2 convolutional encoder with tail bits 103, using a circular buffer based rate matching scheme 107 utilizing two sub-block interleavers 805 and 807 is shown in FIG. 8. 
“obtaining a parity bit from input data and a bit sequence” A control block of length N 101, denoted by x.sub.1, x.sub.2, . . . , x.sub.N is input to a rate 1/2 convolutional encoder using tail bits 103. The rate 1/2 convolutional encoder 103 generates (2N)+16 coded bits, where the last 16 bits correspond to the tail bits. The (2N)+16 coded bits are generated by two polynomial generators 801 and 803 that create two separate parity bit streams of the rate 1/2 convolutional code. 
[0049] The two parity bit streams from the polynomial generators, 801 and 803, denoted by [o.sub.1, o.sub.3, o.sub.5, . . . , o.sub.(2N)+15]; and [o.sub.2, o.sub.4, o.sub.6, . . . , o.sub.(2N)+16], respectively are separately permuted by the internal sub-block interleavers 805 and 807. 

The rate matched, coded bits 109 may then be input to a channel interleaver 111 if necessary, resulting in the rate matched, coded, interleaved output bits 113. 
 “transmitting, by a transmitter, the input data and the obtained parity bit,” [0028] After rate matching 107, rate matched bits 109, denoted by y.sub.1, y.sub.2, . . . , YK, where K is the number of transmitted physical control bits, are then permuted by channel interleaving 111. [0067] Examples of computer-readable storage mediums include magneto -optical media, and optical media such as CD-ROM disks, and digital versatile disks (DVDs). 
Shin does not explicitly disclose providing first to third parity check polynomials that satisfy 0, represented by the three Equations recited in the Claims.
However, Shin discloses a control block of length N 101, denoted by x.sub.1, x.sub.2, . . . , x.sub.N is input to a rate 1/2 convolutional encoder using tail bits 103. The rate 1/2 convolutional encoder 103 generates (2N)+16 coded bits, where the last 16 bits correspond to the tail bits. The (2N)+16 coded bits are generated by two polynomial generators 801 and 803 that create two separate parity bit streams of the rate 1/2 convolutional code.
Furthermore, using Equations to perform a mathematical function, such as a polynomial, is routine and conventional well known in art. It would have been obvious .  
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,560,121. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of the instant application are broader in scope thus encompassing all the . 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of bviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).“ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: March 12, 2021
Non-Final Rejection 20210312
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov